





       Exhibit B







CAPITALIZATION OF CBAI













                                      Capitalization Table regarding Cord Blood
America, Inc.   




 

 

Total Shares Outstanding

54,705,691

Total Treasury Shares

40,666,667

Total Warrants Exercisable within 60 days

1,500,000

Total Options Exercisable within 60 days

3,541,974

Total S/O and exercisable warrants/options

100,414,332

Total Unvested Options

945,834

Total S/O and issued warrants/options

101,360,166

 

 







Registration Rights




1.

Independence Blue Cross – Piggyback registration rights on up to $1 million in
equivalent shares.




2.

Corcell/Vita 34 – Approximately $1,850,000 in equivalent shares to be registered
as soon as reasonably practicable following the closing date.




3.

Private Placement Memorandum – Not completed but company plans to have offering
in the next several week for a registration of up to 50,000,000 shares.  




4.   Shelter Island Opportunity Fund LLC-- 1,000,000 Deposit Shares of  common
stock ,  a Warrant to purchase     up to 36,000,000 shares of common stock and a
Put Option by CBAI to repurchase the same




5.

Ascendiant Securities LLC--a Warrant to purchase up to 4,000,000 shares of
common stock and a Put Option by CBAI to repurchase the same.




6.

Bergen Community Blood Services -   2,500,000 restricted shares of common stock




7.

Thomas Walkey – 500,000 warrants $0.101












